Citation Nr: 1533287	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for compensation purposes for a dental disability, claimed as rotted teeth.

4.  Entitlement to service connection for a left ear disorder, to include hearing loss. 

5.  Entitlement to service connection for a left eye disorder manifested by impaired vision.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left ankle disorder.

8.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to ionizing radiation.

9.  Entitlement to service connection for a left wrist disorder.

10.  Entitlement to service connection for a cervical spine disorder.

11.  Entitlement to an initial rating in excess of 10 percent for the service-connected left knee sprain disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2012, September 2012, April 2013, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 video conference Board hearing, the transcript of which is included in the record.

Although the Veteran's July 2011 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (depression and anxiety disorder), the Board has recharacterized the claim as reflected on the title page. 

The issue of service connection for a dental disorder for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.  

Further, the issue of whether new and material evidence has been received to reopen the claim for service connection for a low back disorder has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 

The issues of (1) service connection for a left ear disorder, to include hearing loss; (2) service connection for a left eye disorder manifested by impaired vision; 
(3) service connection for a right ankle disorder; (4) service connection for a left ankle disorder; (5) service connection for a respiratory disorder, to include as due to exposure to ionizing radiation; (6) entitlement to service connection for a left wrist disorder; (7) service connection for a cervical spine disorder; (8) an initial rating in excess of 10 percent for the service-connected left knee sprain disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's reports about stressors involving fear of hostile enemy activity while serving in Iraq are credible. 

2.  The competent medical evidence weighs in favor of a finding that the Veteran currently has PTSD due to an in-service stressor.

3.  The competent medical evidence weighs in favor of a finding that the Veteran currently has residuals of a TBI due to service.

4.  The Veteran's claimed tooth disorder (claimed as exposed dental roots) is not considered a disability for VA compensation purposes.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110,  5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

2.  The criteria for service connection for residuals of a TBI are met.  38 U.S.C.A. §§ 1110,  5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  The criteria for service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for PTSD and residuals of a TBI have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the Veteran's dental claim for VA compensation purposes, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to the VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the present case, as discussed below, the facts are not in dispute and it is shown that the Veteran does not have a dental disorder for which VA compensation is payable.  Accordingly, neither the duty to afford VCAA notice, nor the duty to assist, applies because the issue presented is solely one of statutory interpretation and the claim must be denied as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Moreover, because the claim is being denied as a matter of law, no further development of the claim under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of PTSD and residuals of a TBI are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

Additional regulations apply specifically to service connection claims for PTSD. The record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

In this instance, the Veteran's reports of his Iraq experiences are sufficient credible supporting evidence of a stressor.  38 C.F.R. § 3.304(f)(3).  Personnel records generally support the Veteran's account.  They confirm that he served as an infantryman in Iraq for approximately 10 months.  A psychiatrist, contracted by VA to perform a psychiatric examination in March 2013, affirmed that the Veteran's reported stressor relating to hostile enemy activity was adequate to support a PTSD diagnosis.  Specifically, the Veteran reported that while stationed in Iraq at Camp Michael he witnessed a mortar explosion less than 10 yards away.  Three soldiers were killed and the explosion caused the Veteran to fall off a bench he was sitting on.  He was seriously dazed, but did not lose consciousness.  

The remaining question is whether the Veteran's symptoms are sufficient for a clinical PTSD diagnosis.  The March 2013 examiner found that the Veteran did not meet the criteria for PTSD as he did not persistently re-experience the traumatic event.  The examiner diagnosed the Veteran with adjustment disorder, but not PTSD.  The examiner did not render an opinion as to whether the Veteran's diagnosed adjustment disorder was related to service.

The evidence also includes a March 2014 psychological report from Dr. M.S.  
Dr. M.S. reviewed the claims file and conducted a mental status examination.  The Veteran also reported his current psychiatric symptoms and in-service stressor events, including the mortar attack and witnessing a group of contractors blown up by an IED.  Dr. M.S. diagnosed the Veteran with PTSD and noted that his diagnosis was evidence by the Veteran having experienced events in service.  The Veteran suffered from those events in terms of feelings of fear and helplessness.  The examiner also noted that the Veteran might be further diagnosed with anxiety and depression, but Dr. M.S. stated that these were related to the Veteran's PTSD and sleep disorder and were not separate diagnoses.  

The Veteran also submitted an April 2015 Independent Medical Examination from Dr. J.E.  During the evaluation, the Veteran recalled seeing many traumatic events, such as a mortar round exploding and a group of Marines, some of whom
were blown apart.  He reported frequent flashbacks.  He avoided movies about war. The Veteran also stated that he avoided large groups of people, had trouble
completing a task, had decreased memory function, and had a difficult time recalling his children's birthdays.  Dr. J.E. also noted that he had reviewed the report of Dr. M.S.  Dr. J.E. then opined that it was as likely as not that while serving in the United States Army, the Veteran was exposed to many traumatic events, including seeing many friends and acquaintances killed in very graphic manners as well as having his own life threatened, which caused damage to the cells in his brain.  According to Dr. J.E., the continued damage to the cells in his brain caused permanent chemical imbalances in his body causing his PTSD.  As such, Dr. J.E. stated that the Veteran's PTSD was service related.  

Upon review of the evidence of record, the Board finds that service connection for PTSD has been established.  A psychiatrist, contracted by VA to perform a psychiatric examination in March 2013, affirmed that the Veteran's reported stressor relating to hostile enemy activity was adequate to support a PTSD diagnosis.  Further, the Veteran was diagnosed with PTSD by Dr. M.S. and Dr. J.E.  These doctors also related the Veteran's PTSD to his in-service stressors.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is granted.  38 C.F.R. § 3.102.


Service Connection for a TBI

As noted above, the March 2013 examiner (contracted by VA to perform a psychiatric examination) affirmed that the Veteran's reported stressor relating to hostile enemy activity was adequate to support a PTSD diagnosis.  Specifically, the Veteran reported that while stationed in Iraq at Camp Michael he witnessed a mortar explosion less than 10 yards away.  Three soldiers were killed and the explosion caused the Veteran to fall off a bench he was sitting on.  He was seriously dazed, but did not lose consciousness.  Accordingly, the Board finds that Veteran's reported stressors in Iraq are credible. 

The March 2013 examiner stated that, based upon the examination, the Veteran needed a follow-up evaluation for a TBI as the Veteran exhibited symptoms consistent with a TBI, including headaches, memory problems, and chronic tinnitus.  To date, VA has not afforded the Veteran a TBI examination.

Nonetheless, the Veteran submitted an April 2015 Independent Medical Examination from Dr. J.E.  During the evaluation, the Veteran reported being in very close proximity to a mortar explosion.  According to the Veteran, it blasted him several feet into the air.  He stated that he was "stunned."  He also reported that he was exposed to other explosions.  He has had grenades blow up very close to him.  IEDs exploded near him.  He reported that he continued to have significant problems with his memory, attention, concentration, and performing executive functions.  The Veteran stated that he constantly had to write himself notes to remind himself of tasks.  He had trouble recalling the date of birth of his children and had difficulty completing tasks.  He reported having mild impairment with using maps and GPS structures.  The Veteran stated that he had marked fatigue, blurred vision, frequent headaches, hypersensitivity to sound and light, constant tinnitus, frequent insomnia, and intermittent dizziness, which interfered with his social and workplace environments.  Dr. J.E. performed and completed a "VA Disability 8045 Residuals of Traumatic Brain Injury" report and diagnosed the Veteran with a TBI.  Dr. J.E. then opined that the mortar explosion, the IEDs, and grenade explosions caused significant damage to the cells in his brain, causing severe and permanent impairment of his memory, attention, and executive functions.  Therefore, Dr. J.E. opined that his TBI residuals were as likely as not due to service.  

The Board finds that the April 2015 medical opinion from Dr. J.E. adequately addresses the question of whether the Veteran has residuals of a TBI and whether they are related to service.  Dr. J.E. reviewed the evidence of record, conducted a TBI evaluation, and provided an opinion supported by a clear rationale.  There is no contradicting medical opinion of record; therefore, the Board finds the Dr. J.E.'s opinion to be of great probative value.  As such, the Board finds that service connection for residuals of a TBI is warranted.

Service Connection for Dental Disorder for Compensation Purposes
  
The Veteran seeks service connection for a dental disorder.  At the May 2015 hearing, the Veteran stated that, prior to his deployment to Iraq, he was provided dental treatment.  Specifically he reported that his molars were "hollowed out" and capped.  According to the Veteran, these caps fell out and his molars "rotted out."  He now maintains that he experiences discomfort due to exposed dental roots.  See Board Hearing Transcript at pg. 56.  The Veteran also denied receiving any dental treatment after service separation.  

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  Accordingly, "service trauma" does not include the Veteran's tooth extractions in service.  For the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service. VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56 (2009).

In this case, the evidence of record, to include the Veteran's lay statements, is negative for any compensable dental condition.  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Further, there is no evidence and the Veteran has not alleged dental trauma in service.  Under the undisputed facts, there is not a dental disability for which compensation is allowed.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes.  That is, "rotted teeth" or decayed or carious teeth are not a disability for compensation purposes under the relevant laws and regulations.

Accordingly, as service connection for the Veteran's claimed dental disorder, rotted teeth, is not legally permitted, this claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.  

Service connection for a TBI is granted.

Service connection for compensation purposes for a dental disability, claimed as rotted teeth, is denied.

REMAND

Left Ear Hearing Loss

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Audiometric testing completed during an October 2011 VA examination shows that the Veteran did not have a left ear hearing loss disability for VA purposes.  During the May 2015 Board hearing, the Veteran stated that his hearing loss has worsened since his last examination.  See Board Hearing Transcript at pg. 24.  Accordingly, in order to afford the Veteran every benefit of the doubt, the Board finds that a remand for a new VA examination is warranted to assess the current severity of his left ear hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377  (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Left Eye Disorder

During the May 2015 Board hearing, the Veteran testified that he has impaired vision in his left eye as a result of a mortar attack during service.  Specifically, the Veteran testified that shortly after the mortar attack he began experiencing pain and twitching behind the left eye.  The Veteran testified that he was provided heavy prescription glasses after returning from Iraq.  See Board Hearing Transcript at pgs. 20-21.  The Veteran has not been afforded a VA examination to assist in determining the nature and etiology of his left eye disorder.  As such, the Board finds that on remand, a VA examination should be conducted.

Right Ankle

The Veteran contends that he injured both ankles in service after jumping off the back of a 2-ton truck.  See May 2015 Board Hearing Transcript at pg 50.

Upon review of the current evidence of record, the Board finds that clarification is need as to the Veteran's current right ankle diagnosis.  In a January 2014 VA examination, the examiner diagnosed the Veteran with left ankle strain.  Although range of motion testing was performed for both ankles, diagnostic imaging (x-rays) were only conducted for the left ankle.  A diagnosis for the right ankle was not provided.

The Veteran submitted an April 2015 Independent Medical Examination from 
Dr. J.E.  After conducting a physical examination of both ankles, Dr. J.E. diagnosed the Veteran with bilateral traumatic arthritis under Diagnostic Code 5003; however, it does not appear that Dr. J.E. performed or reviewed x-rays of the right ankle.  For these reasons, the Board finds that the claim for service connection for a right ankle disorder must be remanded in order to clarify whether the Veteran has arthritis of the right ankle, and whether the right ankle arthritis (if diagnosed) is related to service. 

Left Ankle

As noted above, the Veteran was afforded a VA ankle examination in January 2014.  The examiner diagnosed the Veteran with left ankle strain.  The examiner then opined that the Veteran's left ankle disorder was less likely than not related to service.  In support of this opinion, the examiner noted that service treatment records reflected a complaint of left ankle pain in July 2004.  According to the examiner, this was "the only" entry in service that was available for review and that mentioned a left ankle problem.  Specifically, the examiner noted that the July 2004 service treatment record noted a complaint of left ankle pain since November 2003 due to an ankle sprain.  The diagnoses at that time were left plantar fasciitis and left knee bursitis.  

Service treatment records reflect that the Veteran did complain of left ankle pain since November 2003 due to a left ankle sprain.  Although he VA examiner noted that this service treatment record was dated in July 2004, it appears that the actual date of complaint was in February 2004.  Further, although the examiner stated that the July 2004 service treatment note was "the only" entry in service that was available for review and that mentioned a left ankle problem, an August 2004 service treatment record reveals continued complaints of left ankle pain.  In the August 2004 service treatment note, the Veteran reported left ankle pain for the past 10 months.  The August 2004 treatment record also noted that the Veteran had injured his left knee and ankle while in Iraq and was treated with acupuncture, shocks, and naproxen, none of which helped the Veteran's complaints.  The in-service physician noted that the Veteran had left foot pain.

For these reasons, the Board finds that the January 2014 VA examination is based upon an incomplete or inaccurate factual premise and, as such, is inadequate for purposes of determining the Veteran's entitlement to service connection for a left ankle disorder.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Accordingly, a new VA examination and medical opinion should be obtained.

Respiratory Disorder

During the May 2015 Board hearing, the Veteran testified that after service he began experiencing symptoms of shortness of breath, tightness of chest, and a burning sensation.  Although the Veteran denied any specific respiratory diagnosis, he testified that he had been prescribed an inhaler from the Oklahoma City VA Medical Center (VAMC).  A July 2013 "problem list" from the Oklahoma City VAMC shows a diagnosis of bronchitis.  

Left Wrist

During the May 2015 Board hearing, the Veteran testified that he injured his left wrist after falling off a 2-ton truck in service.  See Board Hearing Transcript at pg. 9.  The Veteran testified that he continued to have symptoms of left wrist pain in service and since service separation.

The Veteran was afforded a VA examination in October 2011 to assist in determining the nature and etiology of his left wrist disorder.  During the evaluation, the Veteran stated that he fell in a ditch and landed on rock during service, injuring his left wrist.  The examiner diagnosed the Veteran with left wrist strain with slight subluxation.  The examiner then opined that the left wrist disorder was less likely than not related to service as service treatment records only contained complaints of a right wrist cyst.  

The Board finds that the October 2011 VA medical opinion is inadequate because the examiner improperly relied on the absence of documented left wrist complaints in service in determining there was no nexus between the Veteran's current disability and service, without addressing the competent and credible evidence of recurrence of symptomatology.  Further, the Veteran now contends that his left wrist disorder may be due to the fall from the 2-ton truck he sustained in service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, a new VA examination is warranted.

Cervical Spine Disorder

The Veteran contends that his cervical spine disorder is related to service.  Specifically he has stated that, on numerous occasions, his night vision goggles would catch on the top of a military vehicle when trying to exit, causing significant whiplash to his neck.  He also reported frequent IED explosions near him.  See April 2015 Independent Medical Examination for Dr. J.E. and May 2015 Board Hearing Transcript.  

If a veteran engaged in combat with the enemy, 38 C.F.R. § 3.304(d) (2014), eases the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b);
38 C.F.R. § 3.304(d).

During the May 2015 Board hearing, the Veteran's representative stated that the Veteran had been issued a CIB (Combat Infantry Badge) by the United States Army.  The Veteran also testified that he had received a CIB.  However, a review of the Veteran's DD Form 214 shows that he was awarded the Army Commendation Medal, National Defense Service Medal, Army Service Ribbon, and the Presidential Unit Citation.  The Veteran's service personnel records, to include his DD Form 214, do not confirm combat status or the receipt of a CIB.  Given the Veteran's testimony that he has received a CIB, a remand is warranted in order to allow the Veteran to submit proof of his CIB and to allow the AOJ to confirm, through appropriate means, whether the Veteran engaged in combat with the enemy.  

Left Knee

The Veteran was afforded a VA knee examination in March 2013.  The examiner noted that the Vetera had functional loss (pain) after repetitive use.  In a June 2014 VA addendum opinion, the examiner was asked to opine as to (1) whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and
(2) describe any such additional limitation due to pain, weakness, fatigability or incoordination, and if feasible, this opinion should be expressed in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups." In response, the examiner opined that it was less than likely possible to estimate in degrees any additional functional loss during flare-ups or repetitive use.  The rationale for this conclusion was that the Veteran did not provide sufficient description regarding additional functional loss during flare-ups or repetitive use.

During the May 2015 Board hearing, the Veteran testified that he experiences flare-ups when playing with his children after 30 minutes.  He testified that these flare-ups occurred weekly.  See May 2015 Board Hearing Transcript at pg. 63.  He also stated that he was unable to squat comfortably and was unable to run due to severe pain on his kneecap and behind the knee.  Prolonged standing also caused him to put less weight on the knee.  The Veteran further testified that his knee gave out on him.  See Hearing Transcript at pg. 60.

Given the Veteran's description of flare-ups and additional symptomology since the last examination, the Board finds that the Veteran should be afforded a new VA knee examination to assess the current severity of his left knee disability.

Further, a review of the evidence of record shows that VA treatment records from the Oklahoma City VAMC from October 2007 to May 2014 are available; however, these treatment records have not been associated with the electronic claims file.  Accordingly, a remand is warranted in order to guarantee that the record is complete prior to adjudication of this issue. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Oklahoma City VAMC and associate them with the electronic claims file, to include treatment records from October 2007 to May 2014.

2.  Request that the Veteran provide additional details of his service, as well as his participation in combat, to include dates and locations.  The Veteran may submit any corroborating evidence of receipt of a CIB.

3.  The AOJ should then forward the Veteran's responses, as well as his personnel records, to the U.S. Army and Joint Services Records Research Center (JSRRC) and request them to provide any available information which might corroborate the Veteran's claimed participation in combat or receipt of a CIB.

4.  The AOJ should refer the case for an updated VA audiological examination to determine the current severity of the Veteran's claimed left ear hearing loss disability. All indicated tests should be performed and the findings reported in detail.  

If the examiner finds that the Veteran has currently diagnosed left ear hearing loss, the examiner should opine as to whether it is at least as likely as not ((i.e., 50 percent or greater probability) that the left ear hearing loss is related to service. 

A complete rationale for all opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left eye disorder, to include visual impairment.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should provide the following:

	(a)  List all current diagnosis related to the left eye.  

(b)  For each diagnosis, is it at least as likely as not (i.e., 50 percent or greater probability) that the eye disability was incurred in or is otherwise related to service?

   A complete rationale for all opinions must be provided.
      
6.  Schedule the Veteran for a VA bilateral ankle examination to determine the nature and etiology of the Veteran's right and left ankle disorders.  The claims file must be made available to and reviewed by the examiner.  All indicated diagnostic testing, including x-rays, should be performed.  After reviewing the claims file and examining the Veteran, the examiner should provide the following:

(a)  List all current diagnosis related to the right and left ankle, to specifically include arthritis.  

(b)  For each diagnosis, is it at least as likely as not (i.e., 50 percent or greater probability) that the underlying right ankle disorder was incurred in or is otherwise related to service?  (Note: The Veteran contends that he injured both ankles in service after falling off the back of a 2-ton truck).

(c)  For each diagnosis, is it at least as likely as not (i.e., 50 percent or greater probability) that the underlying left ankle disorder was incurred in or is otherwise related to service?  (Note: service treatment records refect two complaints of left ankle pain (February 2004 and August 2004) for approximately 10 months due to left ankle sprain).

A complete rationale for all opinions must be provided.
      
7.  Schedule the Veteran for a VA wrist examination to determine the nature and etiology of the Veteran's left wrist disorder, diagnosed as left wrist strain with slight subluxation.  The claims file must be made available to and reviewed by the examiner.  All indicated diagnostic testing, including x-rays, should be done.  After reviewing the claims file and examining the Veteran, the examiner should provide the following:

(a)  List all current diagnosis related to the left wrist.  

(b)  For each diagnosis, is it at least as likely as not (i.e., 50 percent or greater probability) that the underlying left wrist disorder was incurred in or is otherwise related to service?  (Note: The Veteran contends that he injured his wrist in service after falling off the back of a 2-ton truck.  The Veteran has also reported persistent left wrist symptomology since service separation).  

A complete rationale for all opinions must be provided.

8.  Schedule the Veteran for a VA knee examination in order to assess the current severity of his left knee disability.  Any and all indicated evaluations, studies and tests deemed necessary (including range of motion testing using a goniometer) should be conducted.  The relevant documents in the electronic claims file should be reviewed by the VA examiner in connection with the examination.

9.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


